t c no united_states tax_court mary ann kollar petitioner v commissioner of internal revenue respondent docket no filed date p filed a joint federal_income_tax return reporting zero income_tax_liability before date p amended that return and paid the income_tax reported on the amended_return p did not pay any statutory interest that had accrued as to that tax r assessed accrued interest and p requested from r equitable relief from the assessed interest pursuant to sec_6015 i r c after r determined that p was not entitled to the requested relief p petitioned the court to review that determination under former sec_6015 i r c relying upon 127_tc_7 which held that former sec_6015 i r c did not give the court jurisdiction to decide a case such as this where r did not assert a deficiency against a taxpayer requesting relief under sec_6015 i r c nondeficiency sec_6015 case r moved the court to dismiss this case for lack of jurisdiction before the court decided that motion congress enacted the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 trhca sec_408 trhca sec_408 and c 120_stat_3061 amended former sec_6015 i r c to clarify that the court has jurisdiction to decide a nondeficiency sec_6015 case involving the taxpayer’s liability for taxes arising or remaining unpaid on or after date r argues that the court continues to lack the requisite jurisdiction because p paid her reported income_tax before date and the quoted word taxes refers only to income_tax and not to any related interest held the quoted word taxes includes the accrued interest related to p’s income_tax thus the court has jurisdiction under sec_6015 i r c as amended by trhca sec_408 to review r’s denial of equitable relief under sec_6015 i r c from p’s liability for the accrued interest jonathan p decatorsmith for petitioner gregory j stull for respondent opinion marvel judge respondent moves the court to dismiss this case for lack of jurisdiction asserting that the court lacks jurisdiction under sec_6015 to review respondent’s determination that petitioner is not entitled to equitable relief under sec_6015 sec_6015 relief petitioner requests sec_6015 relief from her liability for accrued interest owed with respect to her federal_income_tax paid in full before date we decide whether sec_1 unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code e gives the court jurisdiction to decide this case we hold it does background during petitioner was married to robert j kollar on date mr kollar died unexpectedly on date petitioner filed a joint federal_income_tax return on behalf of herself and her deceased husband the return reported zero income_tax_liability on or about date petitioner filed an amended joint federal_income_tax return on behalf of herself and her deceased husband the amended_return reported an income_tax_liability of dollar_figure which petitioner paid with the return on date respondent assessed the income_tax reported on the amended_return and pursuant to sec_6601 assessed dollar_figure of accrued interest owed on the untimely paid income_tax that same day respondent issued to petitioner a notice_and_demand for payment of the unpaid interest on or about date petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief requesting sec_6015 equitable relief from the unpaid interest more than years later respondent mailed to petitioner a notice_of_determination denying her request thirty days after that mailing petitioner through a nondeficiency stand-alone petition asked the court to review respondent’s determination petitioner resided in illinois when she petitioned the court discussion in general spouses who file a joint federal_income_tax return are each responsible for the accuracy of the return and are jointly and severally liable for the tax reported or reportable thereon sec_6013 114_tc_276 in certain circumstances a spouse may obtain relief under sec_6015 from such liability one type of relief under sec_6015 is provided in sec_6015 as equitable relief for any unpaid tax or any deficiency or any portion of either this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 114_tc_171 85_tc_527 in this court an individual has three ways to request sec_6015 relief first when an individual petitions the court to redetermine a deficiency the individual may allege as an affirmative defense that he or she is entitled to sec_6015 relief second the individual may request sec_6015 relief in a collection case commenced under sec_6330 third where an individual like petitioner has requested sec_6015 relief and the commissioner has denied that request or failed to rule on the request within months of its filing the individual may request sec_6015 relief by filing a stand-alone petition pursuant to sec_6015 see 123_tc_320 in a nondeficiency case commenced through the filing of a stand-alone petition the only relief under sec_6015 available to the petitioning taxpayer is sec_6015 relief before date former sec_6015 provided this court with jurisdiction to review the commissioner’s denial of relief under sec_6015 only in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply in 127_tc_7 we held that former sec_6015 did not provide this court with jurisdiction to review a nondeficiency stand-alone petition for relief under sec_6015 ie a petition for relief under sec_6015 filed by an individual against whom the commissioner had not asserted a deficiency shortly thereafter congress amended former sec_6015 to provide this court with jurisdiction over such stand-alone petitions by adding to that section the words or in the case of an individual who requests equitable relief under subsection f see tax relief and health care act of pub l as amended sec_6015 provides in relevant part sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the case of an individual who requests equitable relief under subsection f -- a in general -- the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section div c sec_408 120_stat_3061 trhca sec_408 this amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act id sec_408 120_stat_3062 trhca was enacted on date see 120_stat_2922 respondent asserts that the amendment to former sec_6015 does not apply to the setting at hand because petitioner paid her federal_income_tax before date and thus on or after that date petitioner had no remaining unpaid tax for so as to trigger an application of the amendment according to respondent the word taxes in trhca sec_408 refers only to income_tax and does not refer to any related interest we disagree because trhca does not define the word taxes for purposes of trhca sec_408 we apply that word in accordance with the meaning that we ascertain was intended by congress see 503_us_249 310_us_534 because congress’s use of the word taxes in trhca sec_408 is in the setting of trhca sec_408 includes three subsections subsec a sets forth the amendment to sec_6015 just discussed subsec b sets forth seven conforming amendments to various provisions of sec_6015 subsec c sets forth the effective date of trhca sec_408 stating that the amendments made by this section shall apply with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act federal_income_tax and of various amendments that trhca sec_408 made directly to sec_6015 we believe that congress’s intent for the meaning of the word taxes is best gleaned from congress’s understanding of the firmly established meaning of that word as used in the code and as discussed below applicable to sec_6015 when trhca was enacted see 543_us_481 applying the established meaning under general maritime law of the word seaman where the applicable statute did not define that word we do not believe that congress intended that the word taxes have a meaning in the context of trhca sec_408 different from its meaning in the context of the provisions of the code to which trhca sec_408 relates as of the time when trhca was enacted congress had provided specifically in sec_6601 and sec_6665 that tax for purposes of the code included interest and penalties except in certain cases that are not relevant to our discussion in addition congress had provided in sec_6015 that the sec_6601 generally sets forth rules for the payment of interest on the underpayment_of_tax sec_6601 provides that any reference in this title except subchapter_b of chapter relating to deficiency procedures to any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax sec_6665 sets forth certain applicable rules sec_6665 provides that any reference in this title to ‘tax’ imposed by this title shall be deemed also to refer to the additions to tax additional_amounts and penalties provided by this chapter word tax included interest penalties and other_amounts given these expansive definitions of the word tax for purposes of the code and the fact that we cannot fathom why congress would have chosen a narrower definition of the word taxes in the setting of trhca sec_408 a remedial provision designed to benefit taxpayers who were precluded by billings v commissioner supra from having their claims to sec_6015 relief decided by this court we conclude that taxes as used in trhca sec_408 includes the accrued interest at hand see 129_tc_71 n stating that the reference in sec_7463 to the word tax includes interest and penalties on account of sec_6601 and sec_6665 129_tc_1 stating that the reference in sec_6015 to tax includes interest and penalties on account of sec_6601 and sec_6665 see also 293_us_144 stating that remedial provisions should not be construed narrowly we are not unmindful that our conclusion as to the meaning of taxes in trhca sec_408 also fits squarely within an ordinary everyday meaning of tax the noun tax denotes a charge usu of money imposed by authority on persons or property for public purposes merriam-webster’s collegiate dictionary sec_6015 allows a spouse who meets certain requirements to be relieved of liability for tax including interest penalties and other_amounts 10th ed and statutory interest payable on income_tax is as much such a charge as income_tax is respondent does not reference any legislative_history underlying trhca sec_408 in support of a contrary conclusion nor do we read any such legislative_history to lead to a contrary conclusion respondent supports with two assertions his conclusion that taxes in trhca sec_408 includes only income_tax first respondent asserts the court in 120_tc_137 acknowledged that the tax referred to in sec_6015 is simply the tax reported on the return but not paid with the return second respondent asserts interest and penalties are not separate items for which the commissioner may grant a taxpayer relief under sec_6015 in other words respondent asserts that a taxpayer may receive relief under sec_6015 from interest and penalties only as a mechanical adjustment flowing from the commissioner’s granting of relief from income_tax respondent’s reliance on those two assertions to support his conclusion is misplaced first respondent takes the quotation from washington out of context in washington the commissioner argued that sec_6015 applied only to the portion of tax remaining uncollected after the effective date of that section we disagreed relying upon the quoted text in the setting of that case as partial support for our disagreement we did not state as respondent now argues that the tax referred to in sec_6015 is limited to the income_tax reported on the return in fact as discussed above we have indicated to the contrary see petrane v commissioner supra pincite second we read nothing in sec_6015 nor has respondent pointed to any text in that section that persuades us to conclude that the commissioner’s ability to grant sec_6015 relief from interest and penalties without granting relief from income_tax is a function of our jurisdiction under sec_6015 to the contrary we conclude it is not cf demirjian v commissioner tcmemo_2004_22 holding that the taxpayer was not eligible for sec_6015 relief from accrued statutory interest with respect to her federal_income_tax after holding that the taxpayer had no unpaid income_tax for that year rowe v commissioner tcmemo_2001_325 holding that the court has jurisdiction to review the commissioner’s denial of sec_6015 relief from additions to tax and penalties we hold that taxes in trhca sec_408 includes the accrued interest at hand and that we therefore have jurisdiction over this case we have considered all arguments for a contrary holding and we reject all arguments not discussed herein as without merit accordingly to reflect the foregoing an appropriate order will be issued
